Case 1:18-cr-20682-CMA Document 97 Entered on FLSD Docket 11/23/2020 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COUR FOR THE
                             SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA                             Case No: 18-20682-CR-ALTONAGA

         Plaintiff,

  vs

  MATTHIAS KRULL,

        Defendant,
  _________________________________/

                                            UNOPPOSED MOTION FOR
                              PERMISSION TO TRAVEL TO NAPLES, FLORIDA

         COMES NOW, Defendant, Matthias Krull, through undersigned counsel, and hereby

  files this unopposed motion for permission to travel within Florida, and in support states:

  1.     Mr. Krull plead guilty before this Court on August 22, 2018, [DE 28], and he was

  sentenced on October 29, 2018 [DE 32]. Mr. Krull remains out on bond but is presently

  scheduled to surrender on March 6, 2020.

  2.     Mr. Krull is in contact with his supervising probation officer, Nora Heredia-Burgos, and

  he continues to dutifully comply with all conditions of release.

  3.     Mr. Krull has previously been granted permission to travel within the state of Florida for

  the remainder of Mr. Krull’s son’s soccer season. [ See DE 96 and DE 93]. Mr. Krull’s son has a

  soccer tournament scheduled for next weekend in Naples, FL for which he plans to attend.

  However, there is a chance that the tournament is cancelled due to Covid19.

  4.     Mr. Krull and his family already planned to spend the Thanksgiving holiday as a family

  together in Naples, FL. In an abundance of caution, Mr. Krull seeks the court’s permission to still

  go to Naples, FL next weekend from November 25, 2020 to November 30, 2020, in the case that

                                                   1
Case 1:18-cr-20682-CMA Document 97 Entered on FLSD Docket 11/23/2020 Page 2 of 2




  the tournament gets canceled.

  5.      If permitted, Mr. Krull would provide his supervising probation officer, Nora Heredia-

  Burgos, all of his travel details.

  6.      AUSA Paul Hayden and Mr. Krull’s supervising probation officer have both represented

  that they have no objection to the relief requested herein. A proposed order is attached for the

  Court’s convenience.

          WHEREFORE, Mr. Krull respectfully requests that the Court modify his bond conditions

  to allow him to travel to Naples, Florida from November 25, 2020 through no later than 10:00

  PM on November 30, 2020.

                                                       Respectfully submitted,

                                                       Oscar S. Rodriguez, Esq.
                                                       4500 South Le Jeune Road
                                                       Coral Gables, Florida 33146
                                                       Telephone: (305) 445-2000
                                                       Facsimile: (305) 445-9007
                                                       Email: osrlaw@aol.com

                                                        /s/   Oscar S. Rodriguez
                                                              FBN: 194325
                                       CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing motion has been
   electronically filed on this 23rd day of November 2020, through the Clerk of Court through CM/ECF.
                                                             /s/   Oscar S. Rodriguez




                                                  2
